UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6750


SUNDARI K. PRASAD,

                    Plaintiff - Appellant,

             v.

HAMPTON CIRCUIT COURT, Elizabeth Wichline - Chief Clerk; A. MICHELE
CAVANAUGH; REBECCA A. VAUTER, Director-CEO; T. J. HAULER, Judge,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:17-cv-00204-MHL-RCY)


Submitted: September 13, 2018                               Decided: September 18, 2018


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sundari K. Prasad, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sundari K. Prasad appeals the district court’s order dismissing her 42 U.S.C.

§ 1983 (2012) complaint pursuant to 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b)(1) (2012).

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. See Prasad v. Hampton Circuit Court, No. 3:17-cv-

00204-MHL-RCY (E.D. Va. May 31, 2018). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2